DETAILED ACTION
Introduction
Claims 1-7, 9, 13-20 have been examined in this application. Claims 1, 4, 6, 7, 9, and 16-20 are amended. Claims 2, 3, 5, and 13-15 are as previously presented. Claims 8, 10-12, and 21 are cancelled. This is a final office action in response to the arguments and amendments filed 4/28/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.


Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application JP2018-113451 filed in Japan on 6/14/2018.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments, filed 4/28/2022, have been fully considered.
Regarding the arguments pertaining to the previously made rejections under 112(b) (presented on p. 7 under the heading “Indefiniteness Rejection”), the arguments and amendments are persuasive and all previously made rejections are therefore withdrawn.
Regarding the arguments pertaining to the previously made rejections under 103 (presented on p. 7-12 under the headings for the First through Seventh Obviousness Rejection), the arguments and amendments are persuasive. Therefore, the rejections have been withdrawn.  However, upon further consideration, a new grounds of rejection is made in light of the additional prior art of US2017/0350715A1 (Tanizaki et al.), as well as the previously relied upon prior art of  U.S. Patent 10,490,078 B1 (Fields et al.),  US2013/0147955A1 (Oosugi), US2015/0348112A1 (Ramanujam), U.S. 6,188,949 B1 (Hahn et al.), U.S. Patent 8,775,070 B1 (Bhatia), US2001/0020902A1 (Tamura), US2016/0047664A1 (Nishida), US2018/0053354A1 (Jenkins et al.), JPH08216725A (Izumi et al.), and US2011/0161032A1 (Stahlin).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 6, 7, 13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10,490,078 B1 (Fields et al.) in view of Publication US2013/0147955A1 (Oosugi), further in view of Publication US2017/0350715A1 (Tanizaki et al.), further in view of Publication US2015/0348112A1 (Ramanujam).

Regarding Claim 1, Fields et al. discloses a travel assistance system (see Figures 1, 2, 4:63-5:17 and 9:4-26, a system of front and back-end components) that comprises a server apparatus (see Figure 1, 7:5-7) and assists in travel of an assistance target moving body (see 3:33-52, 8:32-51, Claim 8, a travel route (assistance for where to travel) is provided to a vehicle), which is a moving body as an assistance target (see 3:33-52, 13:57-67 a particular electronic device (which may be an on-board computer of a vehicle) is provided with the notification when approaching a hazardous area, i.e. a particular target), wherein the server apparatus includes one or more processors that execute computer-executable instructions stored in a memory (see Figure 1, 8:4-31), and wherein the one or more processors execute the computer-executable instructions to cause the one or more processors (see Figure 1, 8:4-31) to: 
acquire travel information supplied from a plurality of moving bodies (see 7:56-67, Figure 7, 17:54-18:43 (steps 702, 704) server 140 may receive/collect near real-time and historical route data (the travel information) from the front-end components 102, and see 8:52-59, the system may include a plurality of on-board computers);
generate map information (see 8:4-31, Figure 7, 18:44-56, and Claim 8, the server may include a risk index mapping application 143 to determine a virtual map, mapping risk index of areas);
 estimate a travelable region for the assistance target moving body at a point of concern in the map information and a travel pattern for passing through the travelable region (see 8:4-31, Figures 7, 8, 18:57-60, the server determining travel routes for a vehicle on a road network, i.e. specific travel patterns (routes) on travelable regions (roads and other infrastructure) of a vehicle to be provided with the data (assistance target moving body), when in the vicinity of a risk index area (a point of concern on the map)), using a plurality of pieces of the travel information (see 7:56-65, Figure 7, the route based on near real-time and historical route data (travel information from steps 704, 704)); and
set an assistance target moving body (see 3:33-52, the system generating a notification to be sent to an electronic device (e.g. on-board computer) associated with a vehicle when that electronic device approaches the area with a risk index), wherein the instructions further cause the one or more processors to:
estimate the travel pattern (see Figure 7, step 708 determining the travel route, 18:38-60 based on the expected collision data) based on a plurality of pieces of the travel information at the point of concern (see 17:54-18:3, using historical route data, e.g. collisions data which (18:44-50) is associated with the risk area (point of concern)),
provide the assistance target moving body with the estimated travel pattern (see 3:33-52, 8:32-51, 18:57-60, Figure 7, the travel route is provided to the vehicle/on-board computer 114), wherein the plurality of pieces of the travel information includes at least route information of each of the plurality of moving bodies (see 17:54-18:3, historical route data).


As above, Fields et al. discloses setting an assistance target moving body near the point of concern (see full mapping above and 3:33-52).

Fields et al. does not explicitly recite the one or more processors to:
set, as the assistance target moving body, a moving body that has the point of concern on a planned travel route.

However, Oosugi teaches a technique for travel assistance (See Figure 6A, [0066] a server warning vehicles), including the server to:
set, as the assistance target moving body, a moving body that has the point of concern on a planned travel route (see Figure 6A, [0067-0068] for a specific host vehicle, acquiring an estimated route, determining if the route passes a dangerous spot (point of concern), and warning the specified vehicle in S620 (i.e. setting the vehicle as a target requiring assistance)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Fields et al. to set an assistance target moving body using the technique as taught by Oosugi, with the motivation of improving efficiency and convenience by selecting vehicles which may encounter a point of concern with high probability and avoiding transmitting of unnecessary information (see Oosugi [0010]).


As above, Fields et al. discloses estimating the travel pattern (see Figure 7, 18:57-60 step 708) based on a plurality of pieces of the travel information at the point of concern (see 17:54-18:3, using historical route data, e.g. collisions data which (18:44-50) is associated with the risk area (point of concern)). Fields et al. further discloses the capability to calculate data representing pieces of the travel information for the same time of day, day of the week (see 10:26-41), or weather condition (see 12:18-61).

Fields et al. does not explicitly recite the one or more processors to:
estimate the travel pattern based on a plurality of pieces of the travel information acquired during the same time of day, a plurality of pieces of the travel information acquired on the same day of the week, or a plurality of pieces of the travel information acquired in the same weather condition, 
and wherein the instructions further cause the one or more processors to estimate the travel pattern based on the route information of the plurality of moving bodies acquired during the same time of day, the route information of the plurality of moving bodies acquired on the same day of week, or the route information of the plurality of moving bodies acquired in the same weather condition.
In other words, Fields et al. merely does not explicitly recite that the data recited in 10:26-41 and 12:18-61 is used to estimate the travel pattern.

However, Tanizaki et al. teaches a technique to estimate a travel pattern (see Figure 6, [0064-0065] searching for a recommended route), configured to:
estimate the travel pattern based on a plurality of pieces of the travel information (see Figure 6, [0059] step S2 detailed in Figure 8, including [0068] S11 wherein the CPU acquires N pieces of probe information) acquired during the same time of day (see [0068] acquiring the pieces with the same correspondence condition, conditions including [0074] time, such that [0083-0088] the pieces have been acquired in the same time range of a day), a plurality of pieces of the travel information acquired on the same day of the week (see [0068] acquiring the pieces with the same correspondence condition, conditions including [0075] date/day-of-the-week, such that [0094] pieces from only specific days are extracted), or a plurality of pieces of the travel information acquired in the same weather condition (see [0068] acquiring the pieces with the same correspondence condition, conditions including [0076] weather, such that [0096-0098] pieces for the same category of weather are extracted), 
and wherein the instructions further cause the one or more processors to estimate the travel pattern based on the route information of the plurality of moving bodies (see Figure 4, [0038], the probe information being associated with a particular link) acquired during the same time of day (see [0068, 0083-0088]), the route information of the plurality of moving bodies acquired on the same day of week (see [0068, 0094]), or the route information of the plurality of moving bodies acquired in the same weather condition (see [0068, 0096-0098]).
Examiner's note: since the claim uses the lists including "or," only one of the recited alternatives is necessary in the prior art to read on this claim.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the route generation using the plurality of pieces of data in Fields et al. to use route information acquired during the same time, day, and/or weather condition, as taught by Tanizaki et al., with the motivation of increasing the reliability and usability of historical data by considering the number of pieces of relevant historical data (see Tanizaki et al., [0005-0008]).


As above, Fields et al. discloses providing the assistance target moving body with the estimated travel pattern (see mapping above and e.g. 3:33-52, 8:32-51, 18:57-60, Claim 8). Fields et al. further discloses the potential for autonomous moving bodies in the system (see 2:45-50, 5:50-55, 6:16-20).

Fields et al. does not explicitly recite the one or more processors to provide the pattern:
causing the assistance target moving body to travel based on the provided travel pattern.

However, Ramanujam teaches a technique for travel, including a computer to:
provide the assistance target moving body with the estimated travel pattern, causing the assistance target moving body to travel based on the provided travel pattern (see Figure 6, [0082], step 630 a route is sent to an autonomous vehicle, causing the vehicle to provide commands and drive according to the route).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assistance system of Fields et al. to further cause a vehicle to travel, as is taught by Ramanujam, with the motivation of improving safety and road congestion by taking advantage of the benefits of autonomous vehicles (see Ramanujam [0002]).

Regarding Claim 2, Fields et al. discloses the travel assistance system according to claim 1, wherein information forming the travel pattern includes at least route information indicating a travel route of the assistance target moving body (see 8:4-31, the server using travel route determination application 144 to determine travel routes (patterns) for the assisted (target) vehicle).

Regarding Claim 4, Fields et al. discloses the travel assistance system according to claim 1, wherein the one or more processors:
 estimate a plurality of types of the travel pattern at the point of concern (see 8:4-31, travel route determination application 144 may determine travel routes (plural routes, having some characteristic difference)), and
select an optimal travel pattern to be provided to the assistance target moving body, from among the estimated plurality of types of travel patterns (see 8:4-31, Claim 9, the server selecting a desired travel route, i.e. some more optimal or desired route as compared to others).

Regarding Claim 6, Fields et al. discloses the travel assistance system according to claim 4, wherein the one or more processors:
acquire an occurrence of an event at the point of concern (see Claims 12, 13, the server acquires historical data such as historical accident data (a type of event) or near real-time incident data, to define the risk index area (point of concern)), and
estimate an avoidance travel pattern that avoids the event, as one of the plurality of types of travel patterns (see 8:4-31, the routes may route a vehicle to a destination while avoiding an area having a risk index).

Regarding Claim 7, Fields et al. discloses the travel assistance system according to claim 6, wherein the one or more processors:
acquire travel road traffic information (see Claims 12, 13, the server acquires historical or near real-time traffic data), and
store event information included in the acquired travel road traffic information in association with the map information (see 7:56-60, the server stores the near real-time and historical data in database 146 or memory 160, and see 5:18-43, 10:64-11:12, the traffic data may include collision or accident information (event) with location information of a particular area (map information)).

Regarding Claim 13, Fields et al. discloses the travel assistance system according to claim 1, wherein the travel information includes the route information and velocity information of one moving body detected by the one moving body (see 9:4-26, sensor data that can be provided to server 140 includes speed and heading/direction associated with movements of the vehicle (i.e. velocity) and see 5:18-23, the near-real time route data may be geographic location data).

Regarding Claim 19, Fields et al discloses the travel assistance system according to claim 1, wherein the travel assistance system further includes the plurality of moving bodies (see Figure 1, 5:44-50 the system including front end components which may be vehicles), wherein each of the plurality of moving bodies includes one or more processors that execute computer-executable instructions stored in a memory (see Figure 2, 9:27-48), wherein each of the plurality of moving bodies is a vehicle configured to travel on an outdoor road (see 5:44-55, Figure 8, the front end component may be an on-board computer of a vehicle, operating in a road network), and
wherein the one or more processors of each of the plurality of moving bodies perform information communication with the server apparatus (see Figure 1, 7:5-29, the vehicle communicates with the server via network 130).

Regarding Claim 20, Fields et al discloses the travel assistance system according to claim 1, wherein:
the travel assistance system further includes the plurality of moving bodies (see Figure 1, 5:44-50 the system including front end components which may be vehicles), wherein each of the plurality of moving bodies includes one or more processors that execute computer-executable instructions stored in a memory (see Figure 2, 9:27-48), each of the plurality of moving bodies is a robot (see 6:11-29, the vehicles may be autonomous, i.e. robotic) configured to move indoors (see 7:30-55, the vehicle may communicate with transportation infrastructure pertaining to driving including parking garages, i.e. the vehicle is configured to be able to move in indoor type environments), and 
the one or more processors of each of the plurality of moving bodies perform information communication with the server apparatus (see Figure 1, 7:5-29, the vehicle communicates with the server via network 130).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10,490,078 B1 (Fields et al.) in view of Publication US2013/0147955A1 (Oosugi), further in view of Publication US2017/0350715A1 (Tanizaki et al.), further in view of Publication US2015/0348112A1 (Ramanujam), further in view of Patent U.S. 6,188,949 B1 (Hahn et al.).

Regarding Claim 3, Fields et al. discloses the determining of a travel pattern (see 8:4-31, travel route determination application 144).

Fields et al. does not explicitly recite the travel assistance system according to claim 2, wherein the information forming the travel pattern further includes velocity information indicating a travel velocity of the assistance target moving body.

However, Hahn et al. teaches a system for vehicle navigation (see Figure 1, 5:35-45),
wherein the information forming the travel pattern further includes velocity information indicating a travel velocity of the assistance target moving body (see Claim 14, 8:13-29, velocity values indicating a longitudinal travel velocity for a vehicle may be retrieved as a function of the route). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the generation of a travel pattern in Fields et al. to further include the velocity information, as is taught by Hahn et al., with the motivation of enhancing the robustness of the system and driver convenience by implementing velocity control, for example on repeated routes (see Hahn et al. 2:7-45).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10,490,078 B1 (Fields et al.) in view of Publication US2013/0147955A1 (Oosugi), further in view of Publication US2017/0350715A1 (Tanizaki et al.), further in view of Publication US2015/0348112A1 (Ramanujam), further in view of U.S. Patent 8,775,070 B1 (Bhatia).

Regarding Claim 5, Fields et al. discloses the travel state estimating unit to estimate a plurality of types of the travel pattern at the point of concern (see 8:4-31, travel route determination application 144 may determine travel routes (plural routes, having some characteristic difference)).

Fields et al. does not explicitly recite the travel assistance system according to claim 4, wherein the plurality of types of travel patterns include two or more of:
an average travel pattern that is an average of a plurality of the travel patterns at the point of concern and is computed based on an average of a plurality of pieces of route information and an average of a plurality of pieces of velocity information, 
a high fuel efficiency travel pattern obtained by extracting the travel pattern having the best fuel efficiency among the plurality of the travel patterns at the point of concern, and
a smooth travel pattern obtained by extracting a travel pattern with the least manipulation amount of the assistance target moving body among the plurality of the travel patterns at the point of concern.

However, Bhatia teaches a system for providing routes for vehicle navigation (see e.g. Claim 21), wherein the plurality of types of travel patterns include two or more of:
an average travel pattern that is an average of a plurality of the travel patterns at the point of concern and is computed based on an average of a plurality of pieces of route information and an average of a plurality of pieces of velocity information, 
a high fuel efficiency travel pattern obtained by extracting the travel pattern having the best fuel efficiency among the plurality of the travel patterns (see 15:29-43, route criteria may be the most fuel efficient route), and
a smooth travel pattern obtained by extracting a travel pattern with the least manipulation amount of the assistance target moving body among the plurality of the travel patterns (see 16:18-25, a route criteria may be a route that avoids specified changes in elevation, i.e. contains the least manipulation in the vertical direction of the moving body).
Examiner's note: since the claim uses the phrase "two or more," only two of the recited alternatives is necessary in the prior art to read on this claim.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the generation of travel patterns in Fields et al. to consider constraints such as fuel efficiency and manipulation amount of the moving body, as taught by Bhatia, with the motivation of enhancing the robustness of the system to facilitate user preferences and provide a more pleasant travel experience for the user (see Bhatia 4:10-30).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10,490,078 B1 (Fields et al.) in view of Publication US2013/0147955A1 (Oosugi), further in view of Publication US2017/0350715A1 (Tanizaki et al.), further in view of Publication US2015/0348112A1 (Ramanujam), further in view of Publication US2001/0020902A1 (Tamura).

Regarding Claim 9, Fields et al. does not explicitly recite the travel assistance system according to claim 7, wherein the one or more processors:
compare an accident travel pattern, which is the travel pattern when the accident information has occurred, to current travel information of the assistance target moving body in a case where accident information of the moving body is included in the event information, and
select a travel pattern differing from the accident travel pattern when it is determined that there is a high correlation between the current travel information of the assistance target moving body and the accident travel pattern.


However, Tamura teaches a technique in travel pattern analysis (see e.g. Claim 1),
wherein the one or more processors (see Figure 2, operations performed by a server):
compare an accident travel pattern, which is the travel pattern when the accident information has occurred, to current travel information of the moving body (see Figure 2, [0054], in S206, it is determined if the present running conditions of the vehicle are similar to those involved in past accidents) in a case where accident information of the moving body is included in the event information (see [0054] in a case where past accident condition data is available/present), and
select a travel pattern differing from the accident travel pattern (see [0055], in response the server may generate and send alarm data, which [0056] may recommend a different speed, i.e. a change in travel pattern) when it is determined that there is a high correlation between the current travel information of the assistance target moving body and the accident travel pattern (see Figure 2, a yes result in S206).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Fields et al. to additionally compare current travel information and accident travel pattern information, as is taught by Tamura, with the motivation of enhancing vehicle safety by providing alarms and preventing inaccurate alarms for dangerous driving conditions (see Tamura [0008]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10,490,078 B1 (Fields et al.) in view of Publication US2013/0147955A1 (Oosugi), further in view of Publication US2017/0350715A1 (Tanizaki et al.), further in view of Publication US2015/0348112A1 (Ramanujam), further in view of Publication US2016/0047664A1 (Nishida).

Regarding Claim 14, Fields et al. further discloses that the travel information includes vehicle telematics (see 5:18-23).

Fields et al. does not explicitly recite the travel assistance system according to claim 13, wherein the travel information includes fuel efficiency information detected or calculated by the one moving body.

However, Nishida teaches a system for collecting vehicle data (see Figure 1, in-vehicle terminal and information center),
wherein the travel information includes fuel efficiency information detected or calculated by the one moving body (see Figure 1, [0032], storage portion 15 in the in-vehicle terminal may store an average fuel efficiency for periods of time (a calculated fuel efficiency information) and [0039] the in-vehicle terminal transmits the data to the information center).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the acquiring of travel information in Fields et al. to further include fuel efficiency, as is taught by Nishida, with the motivation of enhancing the functionality of the system to provide better route information while considering fuel efficiency (see Nishida [0009, 0010]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10,490,078 B1 (Fields et al.) in view of Publication US2013/0147955A1 (Oosugi), further in view of Publication US2017/0350715A1 (Tanizaki et al.), further in view of Publication US2015/0348112A1 (Ramanujam), further in view of Publication US2018/0053354A1 (Jenkins et al.).

Regarding Claim 15, Fields et al. further discloses that the travel information includes vehicle telematics (see 5:18-23) and accident data (see Claim 12).

Fields et al. does not explicitly recite the travel assistance system according to claim 1, wherein the travel information includes at least one of weight, body type, tire type, and control apparatus type of the moving body as data of the moving body.

However, Jenkins et al. teaches a system for vehicle data collection (see e.g. Claim 1),
wherein the travel information includes at least one of weight, body type, tire type, and control apparatus type of the moving body as data of the moving body (see Claim 5, [0072], the vehicle provides sensor data to the remote server, which may be from a weight sensor).
Examiner's note: since the claim uses the phrase "at least one of," only one of the recited alternatives is necessary in the prior art to read on this claim.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the vehicle data collection in Fields et al. to further collect weight travel information, as is taught by Jenkins et al., with the motivation of increasing the robustness of the system and increasing safety by handling accident data for solicitation of emergency services (see Jenkins et al. [0082]).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10,490,078 B1 (Fields et al.) in view of Publication US2013/0147955A1 (Oosugi), further in view of Publication US2017/0350715A1 (Tanizaki et al.), further in view of Publication US2015/0348112A1 (Ramanujam), further in view of Publication JPH08216725A (Izumi et al.) (English Translation used for citation purposes).

Regarding Claim 16, Fields et al. discloses wherein the travel assistance system further includes the plurality of moving bodies (see Figure 1, 5:44-50 the system including front end components which may be vehicles), wherein each of the plurality of moving bodies includes one or more processors that execute computer-executable instructions stored in a memory (see Figure 2, 9:27-48), and
wherein the one or more processors of each of the plurality of moving bodies execute the computer-executable instructions, whereby the one or more processors of each of the plurality of moving bodies:
recognize an external field (see 5:44-6:10, 9:27-48, Figure 2, the on-board vehicle computer with processor 210 interfaced with sensors such as cameras, LIDAR, or radar to scan the vehicle environment).

Fields et al. does not explicitly recite the travel assistance system according to claim 1, whereby the one or more processors of each of the plurality of moving bodies:
analyze travel behavior of another moving body, by tracking the another moving body sequentially recognized; and
acquire the travel information of the another moving body based on a result of the analysis.

However, Izumi et al. teaches a system in a vehicle (see [0008]) configured to:
analyze travel behavior of another moving body (see Claim 1, detecting the presence of an object existing in front of the own vehicle), by tracking the another moving body sequentially recognized (see Claim 1, 7, and [0020] a processing unit using laser radar may detect an object which disappears and then is later detected, i.e. sequentially); and 
acquire the travel information of the another moving body based on a result of the analysis (see [0007] the detection of objects is information that is acquired by the processor in the vehicle, i.e. travel information of the information acquiring unit).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the on-board vehicle computer and systems of Fields et al. to further include the capability for sequential object tracking, as is taught by Izumi et al., with the motivation of enhancing the usefulness of the vehicle to perform traveling control such as following of another vehicle (see Izumi et al. [0020]).

Regarding Claim 17, Fields et al. does not explicitly recite the travel assistance system according to claim 16, wherein the one or more processors of at least one of the plurality of moving bodies:
determine whether a newly detected moving body is the same as the another moving body after losing sight of the another moving body during the tracking, and
perform interpolation between routes obtained before and after losing sight of the another moving body, if the moving bodies are the same.


However, Izumi et al. teaches the system in a vehicle as above, configured to:
determine whether a newly detected moving body is the same as the another moving body after losing sight of the another moving body during the tracking (see Claim 1, when object data is detected in the vicinity of a predicted position, it is determined whether or not they are the same object), and
perform interpolation between routes obtained before and after losing sight of the another moving body, if the moving bodies are the same (see Claim 1, interpolation is done to determine that the objects are the same. That is, the processor performs the interpolation that defines points between the routes before and after the disappearing, and performs the interpolation for all cases, and therefore performs interpolation if the moving bodies are the same, as well as if they are not the same).
The motivation to combine Fields et al. and Izumi et al. was provided in the above rejection of Claim 16.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10,490,078 B1 (Fields et al.) in view of Publication US2013/0147955A1 (Oosugi), further in view of Publication US2017/0350715A1 (Tanizaki et al.), further in view of Publication US2015/0348112A1 (Ramanujam), further in view of Publication JPH08216725A (Izumi et al.) (English Translation used for citation purposes), further in view of Publication US2011/0161032A1 (Stahlin).

Regarding Claim 18, Fields et al. further discloses the vehicle including a GPS unit (see 5:55-60).

Fields et al. does not explicitly recite the travel assistance system according to claim 16, wherein the one or more processors of at least one of the plurality of moving bodies correct a position of the moving body or a position of the another moving body, based on a position of a static object recognized.

However, Stahlin teaches a system in a vehicle,
wherein the one or more processors of at least one of the plurality of moving bodies (see Figure 1, [0039]) correct a position of the moving body or a position of the another moving body, based on a position of a static object recognized (see Claim 12, a second position is corrected based on a position of a landmark, and [0047] the landmark can be identified using a camera (a static object recognized by the external field recognizing unit (camera and processor)) and GPS position is corrected).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the vehicle in the system of Fields et al. to perform position correction as is taught by Stahlin, with the motivation of increasing system accuracy by improving position finding of the vehicle (see Stahlin [0031]).

Additional Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
US-20150353081-A1 teaches subject matter including determining an assistance target and performing an assistance process in a vehicle environment (see e.g. Claim 1).
US-20200284601-A1 teaches subject matter including determining traffic congestion based on similar times, days, and weather (see e.g. [0042, 0044]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383. The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A./               Examiner, Art Unit 3669

/RAMI KHATIB/               Primary Examiner, Art Unit 3669